Citation Nr: 0833404	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  03-07 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals 
of a right ankle injury.  

[The claim for waiver of recovery of an overpayment in 
compensation in the amount of $1964.40 is addressed in a 
separate decision.]  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1977 to February 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

In February 2008, the veteran withdrew his request for a 
Board hearing.  

In March 2005 and February 2008, the veteran raised claims of 
a clothing allowance and of dependency status, which are 
referred to the RO for appropriate action.  

In September 2008, the veteran submitted additional argument 
in support of his claim and waived the right to have the 
statement initially considered by the RO. 


FINDING OF FACT

The residuals of a right ankle injury are manifested by 
marked limitation of motion, but ankylosis or impairment that 
more nearly approximates ankylosis of the ankle is not 
demonstrated.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for 
residuals of a right ankle injury have not been met. 38 
U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in November 2004 and March 2006.  The notice 
included the type of evidence needed to substantiate the 
claim for increase, namely, evidence that the disability had 
become worse.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
The notice included the provisions for the effective date of 
the claim, that is, the date of receipt of the claim, and for 
the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result). 

To the extent that the VCAA notice about the effective date 
and the degree of disability assignable came after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in January 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.)

To the extent that the VCAA notice did not include the 
Diagnostic Codes under which the claimant is rated, at this 
stage of the appeal, when the veteran already has notice of 
the pertinent Diagnostic Codes and rating criteria as 
provided in the statement of the case, there is no reasonable 
possibility that further notice of the exact same information 
would aid in substantiating the claim.  

As the content error did not affect the essential fairness of 
the adjudication of the claim for increase, the presumption 
of prejudicial error as to the content error in the VCAA 
notice is rebutted.  Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded VA 
examinations.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The right ankle disability is currently rated 20 percent 
disabling under Diagnostic Codes 5010 and 5271.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to 
trauma, which is substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
for the specific joint involved.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, the current 20 
percent rating is the maximum schedular rating for limitation 
of motion of the ankle.

The criteria for a higher rating, 30 percent, under 
Diagnostic Code 5270 are ankylosis in plantar flexion, 
between 30 degrees and 40 degrees, or in dorsiflexion, 
between 0 degrees and 10 degrees.



Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is a factor to be 
considered. 38 C.F.R. § 4.59.

Factual Background

On VA examination in February 2005, the veteran complained of 
stiffness in his right ankle.  The examiner noted no history 
of weakness and instability.  The veteran indicated he had 
flare-ups when walking for 20 minutes and standing for 10 
minutes.  The additional functional impairment during the 
flare-up was impairment in standing and walking.  The veteran 
wore an ankle brace.  There were no episodes of dislocation 
or recurrent subluxation.  The veteran had discomfort when 
squatting, climbing stairs, running, jumping and bending his 
ankle.  

Physical examination shows that the veteran had 10 degrees of 
dorsiflexion with pain, 20 degrees of plantar flexion with 
pain, 10 degrees of inversion with pain and 5 degrees of 
inversion with pain.  The examiner indicated joint function 
was additionally limited by pain, stiffness and lack of 
endurance following repetitive use.  There was no edema, 
effusion, instability, weakness or abnormal movement.  The 
veteran had normal gait, pain and stiffness on prolonged 
standing and walking.  The examiner noted prolonged use on 
long drives aggravated pain.  There was no evidence of 
abnormal weight bearing or ankylosis.  Accompanying x-rays 
show moderate degenerative changes about the ankle joint as 
well as the talocalcaneal joint.  The diagnoses were 
residuals of right ankle injury and degenerative joint 
disease of the right ankle.  

In his Form 9 Appeal received in April 2005, the veteran 
stated his right ankle pain interfered with his work as he 
has difficulties with prolonged standing and walking.  



On VA examination in October 2006, the veteran complained of 
constant pain, which was worse when ambulating, especially up 
hill.  The veteran indicated he worked as a nurse's aid and 
lost three to five work days per month due to his right ankle 
pain.  He had constant flare-ups.  He wore an ankle brace and 
complained of dislocation/recurrent subluxation.  

Physical examination shows that dorsiflexion was 0 to 15 
degrees with pain.  Plantar flexion was 0 to 10 degrees with 
pain.  Inversion and eversion were 0 degrees with no 
flinching.  There was pain at the end of flexion and 
extension.  Repetitive movements did not decrease range of 
motion or joint function.  There was no edema, instability, 
abnormal movement, but guarding was present.  There was some 
weakness and tenderness.  No ankylosis was shown.  
Accompanying X-rays showed arthritis.  

Analysis

The veteran is currently assigned the maximum schedular 
rating of 20 percent for disability of the right t ankle in 
the absence of ankylosis of the ankle.  For a 30 percent 
rating ankylosis would have to be in plantar flexion, between 
30 degrees and 40 degrees, or in dorsiflexion, between 0 
degrees and 10 degrees.  Ankylosis is stiffening or fixation 
of a joint as the result of a disease process, with fibrous 
or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996).

VA examinations in February 2005 and October 2006 did not 
show ankylosis.  The absence of objective findings of the 
criteria for the next higher rating out weigh the veteran's 
statements as to the degree of current impairment.

Accordingly, the criteria for a schedular rating higher than 
20 percent for residuals of a left ankle strain with 
degenerative arthritis have not been met.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).






ORDER

A rating higher than 20 percent for residuals of a right 
ankle injury is denied.  



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


